Exhibit 99.3 Management’s Discussion and Analysis of Financial Condition and Results of Operations This exhibit does not reflect events occurring after the filing of AGL Resources Inc.’s Annual Report on Form 10-K for the year ended December 31, 2013, other than to recast our segment information and to give effect to the classification of the business operations of our former cargo shipping segment (excluding Triton Container Investments, LLC) as discontinued operations, and does not modify or update the disclosures therein in any way, other than as described above. TABLE OF CONTENTS Page Glossary of Key Terms 2 Part II, Item 1 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Executive Summary 3 Results of Operations 4 Operating Metrics 6 Liquidity and Capital Resources 11 Critical Accounting Policies and Estimates 17 Glossary Table of Contents GLOSSARY OF KEY TERMS AFUDC Allowance for funds used during construction, which represents the estimated cost of funds, from both debt and equity sources, used to finance the construction of major projects and is capitalized in rate base for ratemaking purposes when the completed projects are placed in service AGL Capital AGL Capital Corporation AGL Credit Facility $1.3 billion credit agreement entered into by AGL Capital to support the AGL Capital commercial paper program AGL Resources AGL Resources Inc., together with its consolidated subsidiaries Atlanta Gas Light Atlanta Gas Light Company Bcf Billion cubic feet Central Valley Central Valley Gas Storage, LLC Chattanooga Gas Chattanooga Gas Company Compass Energy Compass Energy Services, Inc., which was sold in 2013 EBIT Earnings before interest and taxes, the primary measure of our operating segments’ profit or loss, which includes operating income and other income and excludes financing costs, including interest on debt and income tax expense ERC Environmental remediation costs associated with our distribution operations segment that are generally recoverable through rate mechanisms Fitch Fitch Ratings GAAP Accounting principles generally accepted in the United States of America Georgia Commission Georgia Public Service Commission, the state regulatory agency for Atlanta Gas Light Golden Triangle Golden Triangle Storage, Inc. Heating Degree Days A measure of the effects of weather on our businesses, calculated when the average daily temperatures are less than 65 degrees Fahrenheit Heating Season The period from November through March when natural gas usage and operating revenues are generally higher Illinois Commission Illinois Commerce Commission, the state regulatory agency for Nicor Gas Jefferson Island Jefferson Island Storage & Hub, LLC LIBOR London Inter-Bank Offered Rate LNG Liquefied natural gas LOCOM Lower of weighted average cost or current market price Marketers Marketers selling retail natural gas in Georgia and certificated by the Georgia Commission Moody’s Moody’s Investors Service Nicor Nicor Inc. - an acquisition completed in December 2011 and former holding company of Nicor Gas Nicor Gas Northern Illinois Gas Company, doing business as Nicor Gas Company Nicor Gas Credit Facility $700 million credit facility entered into by Nicor Gas to support its commercial paper program NUI NUI Corporation NYMEX New York Mercantile Exchange, Inc. OCI Other comprehensive income Operating margin A non-GAAP measure of income, calculated as operating revenues minus cost of goods sold and revenue tax expense OTC Over-the-counter PBR Performance-based rate, a regulatory plan at Nicor Gas that provided economic incentives based on natural gas cost performance. The plan terminated in 2003 Piedmont Piedmont Natural Gas Company, Inc. PP&E Property, plant and equipment S&P Sawgrass Storage Standard & Poor’s Ratings Services Sawgrass Storage, LLC SEC Securities and Exchange Commission Sequent Sequent Energy Management, L.P. Seven Seas Seven Seas Insurance Company, Inc. SouthStar SouthStar Energy Services LLC STRIDE Atlanta Gas Light’s Strategic Infrastructure Development and Enhancement program Tropical Shipping Tropical Shipping and Construction Company Limited and also the name used throughout this filing to describe the business operations of our former cargo shipping segment (excluding Triton), which now has been classified as discontinued operations and held for sale U.S. United States Virginia Natural Gas Virginia Natural Gas, Inc. Glossary 2 Table of Contents Forward-Looking Statements This report and the documents incorporated by reference herein contain “forward-looking statements.” These statements, which may relate to such matters as future earnings, growth, liquidity, supply and demand, costs, subsidiary performance, credit ratings, dividend payments, new technologies and strategic initiatives, often include words such as “anticipate,” “assume,” “believe,” “can,” “could,” “estimate,” “expect,” “forecast,” “future,” “goal,” “indicate,” “intend,” “may,” “outlook,” “plan,” “potential,” “predict,” “project,” “proposed,” “seek,” “should,” “target,” “would” or similar expressions. You are cautioned not to place undue reliance on forward-looking statements. While we believe that our expectations are reasonable in view of the information that we currently have, these expectations are subject to future events, risks and uncertainties, and there are numerous factors—many beyond our control—that could cause actual results to vary materially from these expectations. Such events, risks and uncertainties include, but are not limited to, changes in price, supply and demand for natural gas and related products; the impact of changes in state and federal legislation and regulation, including any changes related to climate matters; actions taken by government agencies on rates and other matters; concentration of credit risk; utility and energy industry consolidation; the impact on cost and timeliness of construction projects by government and other approvals, development project delays, adequacy of supply of diversified vendors, and unexpected change in project costs, including the cost of funds to finance these projects and our ability to recover our project costs from our customers; limits on pipeline capacity; the impact of acquisitions and divestitures, including recent acquisitions in our retail operations segment; our ability to successfully integrate operations that we have or may acquire or develop in the future; direct or indirect effects on our business, financial condition or liquidity resulting from a change in our credit ratings or the credit ratings of our counterparties or competitors; interest rate fluctuations; financial market conditions, including disruptions in the capital markets and lending environment; general economic conditions; uncertainties about environmental issues and the related impact of such issues, including our environmental remediation plans; the impact of the new depreciation rates for Nicor Gas; conditions to closing the sale of Tropical Shipping; the impact of changes in weather, including climate change, on the temperature-sensitive portions of our business; the impact of natural disasters, such as hurricanes, on the supply and price of natural gas; acts of war or terrorism; the outcome of litigation; and the factors described in Item 1A “Risk Factors” of our 2013 Form 10-K and the other factors discussed in our filings with the SEC. There also may be other factors that we do not anticipate or that we do not recognize are material that could cause results to differ materially from expectations. Forward-looking statements speak only as of the date they are made. We expressly disclaim any obligation to update or revise any forward-looking statement, whether as a result of future events, new information or otherwise, except as required by law. Amounts shown in Item 7, unless otherwise indicated, exclude assets held for sale and discontinued operations. See Note 15 under Item 8 set forth in Exhibit 99.4 to this Form 8-K for additional information. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Executive Summary We are an energy services holding company whose principal business is the distribution of natural gas in seven states - Illinois, Georgia, Virginia, New Jersey, Florida, Tennessee and Maryland - through our seven natural gas distribution utilities. We are also involved in several other businesses, some of which are complementary to the distribution of natural gas along with other unregulated businesses. Our operating segments consist of the following four operating and reporting segments – distribution operations, retail operations, wholesale services and midstream operations and one non-operating segment - other. These segments are consistent with how management views and operates our business. The following table provides certain information on our segments. EBIT Assets Capital Expenditures Distribution operations 83
